


117 HR 3797 IH: Increasing Access to Safe Child Care Facilities Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3797
IN THE HOUSE OF REPRESENTATIVES

June 8, 2021
Mrs. Spartz (for herself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend section 2202 of the American Rescue Plan Act of 2021 to authorize States to expand the uses of the child care stabilization funds to include support to improve and increase the availability of safe child care facilities, and for other purposes.


1.Short titleThis Act may be cited as the Increasing Access to Safe Child Care Facilities Act of 2021. 2.AmendmentsSection 2202 of the American Rescue Plan Act of 2021 (Public Law 117–2; March 11, 2021) is amended—
(1)in subsection (e)(1), by striking such a subgrant and inserting a subgrant under subsection (d); (2)by redesignating subsection (f) as subsection (h); and
(3)by inserting after subsection (e) the following:  (f)Subgrants for safe child care facilities (1)In generalNotwithstanding paragraphs (1) and (2)(A) of subsection (d), and with the authorization of the State under subparagraph (6), the lead agency may use any unobligated grant funds awarded pursuant to subsection (c) (including unobligated funds otherwise reserved under subsection (d)(1)) to make subgrants to eligible entities to improve and increase the availability of safe child care facilities. Any fund used for subgrants under this subsection shall be obligated before October 1, 2024, and expended before October 1, 2025.
(2)Selection of subgranteesIn making subgrants under this subsection, the lead agency shall select subgrantees based on demonstrated need. In making such selection, the lead agency shall— (A)give priority to eligible entities that—
(i)are new child care providers described in paragraph (3)(C) who agree to serve children receiving assistance under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857); or (ii)serve rural areas; and
(B)give highest priority to eligible entities that are new child care providers described in paragraph (3)(C) who— (i)agree to serve children receiving assistance under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857); and
(ii)serve rural areas. (3)Eligible entityIn this section, the term eligible entity means—
(A)an eligible child care provider, as defined in section 658P(6)(A) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(6)(A));  (B)a child care provider that—
(i)is license-exempt and operating legally in the State; (ii)is not providing child care services to relatives; and
(iii)satisfies State and local requirements, including those referenced in section 658E(c)(2)(I) of the Child Care and Development Block Grant Act of 1990 ((42 U.S.C. 9858c)(c)(2)(I)); or (C)a new child care provider that, on or before the date such provider begins to provide child care services, will—
(i)be licensed, regulated, or registered in the State, territory, or Indian Tribe; and (ii)meet applicable State and local health and safety requirements.
(4)Use of fundsAn eligible entity that receives funds through a subgrant authorized under this subsection shall use such funds to modify, renovate, upgrade, maintain, or repair a child care facility to— (A)meet applicable State and local health and safety requirements; or
(B)increase the capacity of the provider to offer child care services, including modifications, renovations, upgrades, maintenance, or repairs necessary to— (i)offer child care during nontraditional hours; and
(ii)provide services to more children or specific populations of children, including infants and toddlers, and children with disabilities. (5)Prohibited useFunds received through a subgrant authorized under this subsection may not be used for the erection of a facility that does not currently exist. 
(6)Amended plan and reportIf a State elects to authorize the lead agency to provide subgrants to eligible entities under this subsection, the State shall amend the State plan submitted under section 658E of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9859c) to specify— (A)the goals and outcomes the State intends to achieve to improve and increase the availability of safe child care facilities;
(B)how the State will measure and evaluate eligible entities in relation to these goals; and (C)after the expenditure of such subgrants by such eligible entities, the State shall submit to the Secretary of Health and Human Services a report that measures, with respect to each such eligible entity—
(i) the amount of the subgrant received by such entity; (ii)a list and description of the modifications, renovations, upgrades, maintenance, and repairs carried out by such entity during such period; and
(iii)using the metrics described in subparagraphs (A) and (B), the extent to which the State improved or increased the availability of safe child care facilities, including— (I)in rural areas;
(II)for children receiving subsidies under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857); (III)offering care during nontraditional hours; and
(IV)providing services to more children or specific populations of children..  